DETAILED ACTION

Applicant’s amendment submitted on April 15, 2022 in response to the Office action (OA) mailed on January 18, 2022 (“the previous OA”) have been fully considered. 

Support for claims 5 and 6 amendment can be found in the original claims 5 and 6, respectively. Support for amendments to claims 8 and 17 can be found in the original claims 8 and 16, respectively, and in paragraph 0023 of US Patent Application Publication 20200086612 A1 of the present application (“the published application”).  Support for claim 16 amendment (LLDP density of 0.900 g/cm3) can be found in paragraph 0009 of the published application.  

In view of applicant’s amendment, the objection of claims as set forth in the previous OA is withdrawn. 

In view of applicant's amendment, the rejection of claims 8, 11, and 16-18 under 35 USC 112(b), as set forth in the previous OA is withdrawn. 

In view of applicant’s amendment, the rejection of claims 4, 5, and 11 under 35 USC 112(d), as set forth in the previous OA is withdrawn.

In view of applicant’s amendment to claim 1, the rejection of claims 1, 2, 4, 5, 7, 9, and 11 under 35 USC 102(a)(1) over Bernig et al. (US 20060110554 A1), as set forth in the previous OA is withdrawn.

The double patenting rejection over copending Application No.16/462,723, as set forth in the previous OA is moot because the copending application was abandoned.  See Notice of Abandonment mailed on March 31, 2022. 

On page 9 of the amendment, applicant has stated that applicant was unable to locate the reference to Lind et al. (US 6670012B2) cited by the examiner in the rejection of claims 1, 8, 16, and 17 under 35 USC 103 in the previous OA.   According to applicant, the rejection is moot given that claim 1 is amended to recite features of claim 10.  In response, the examiner submits that he inadvertently cited a wrong patent number for Lind reference.  The correct patent number is US 6677012 B1.  Corrected US patent number for Lind reference is cited on PTO-892 form attached with the current OA.  The examiner regrets any inconvenience that may have caused to applicant.  

In view of applicant’s amendment, new rejections under 35 USC 112(a), 35 USC 112(b), and 35 USC 112(d) are made. 

In view of applicant’s amendment, a new rejection under 35 USC 103 over Bernig et al. (US 20060110554 A1) is made. 
In view of applicant’s amendment, a new rejection under 35 USC 103 over Bernig et al. (US 20060110554 A1) in view of Prejean et al. (US 20100048796 A1) is made. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claim 1, this claim recites that if the EVA content is between 25 and 50 wt%, then the vinyl acetate content is greater than 20 wt%, and if the EVA content is between 50 and 80 wt%, then the vinyl content is less than 20 wt%.  It is submitted that while there is support to claim that vinyl acetate content of greater than 20 wt% for EVA content of less than 50 wt%, and vinyl acetate content of less than 20 wt% for EVA content of greater than 50 wt% (see 0020 of the published application and original claim 10), there is no support to claim vinyl acetate content of less than or greater than 20 wt% for EVA content at 50 w%. 

As to claim 10, this claim recites that for EVA content of between 50 and 80 wt%, the vinyl acetate content is greater than 20 wt%.  The specification fails to provide support for this limitation.  While there is support to claim that the vinyl acetate is greater than 20 wt% for EVA content of less than 50 wt% (0020 of the published application and original claim 10), there is no support for the aforementioned claim recitation.  

Claim 20 recites that for EVA content of between 25 and 50 wt%, the vinyl acetate content is at least 35 wt%.  This limitation is not supported by the specification.  For example, while there is support to claim that vinyl acetate content of greater than 20 wt% for EVA content of less than 50 wt% (0020 of the published application), there is no support to claim vinyl acetate content of at least 35 wt% for EVA content of 50 wt% as recited in the present claim. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 7, this claim recites vinyl acetate content of between 4 and 50 wt%. This claim depends from claim 1, wherein claim 1 recites vinyl acetate content of greater than or less than 20 w% based on the specific range of content of EVA.  Accordingly, claim 7 is indefinite because it is unclear what is the corresponding amount of EVA. 


As to claims 8 and 17, these claims recite “the LDPE cover layer” (see last line), there is a lack of antecedent basis for this limitation in the claim.  For purpose of examination, “the LDPE cover layer” is interpreted as “the first LDPE cover layer”. 

As to claim 10, this claim recites content of vinyl acetate of greater than 20 wt% for EVA content of between 50 and 80 wt%.  This claim depends from claim 1, wherein claim 1 recites that the content of vinyl acetate of less than 20 wt% for EVA content of between 50 and 80 wt%.  Accordingly, it is not clear what is the content of vinyl acetate in claim 10.  For purpose of examination, claim 10 is examined as requiring vinyl acetate content of less than 20 wt%. 

As to claim 19, this claim recites amount of EVA between 30 and 49 wt% and vinyl acetate content of between 15 and 35 wt%.  This claim depends from claim 1, wherein claim 1 recites that for EVA content of between 25 and 50 wt%, the vinyl acetate content is greater than 20 wt%.   The vinyl acetate content of between 15 and 35 wt% as recited in claim 19 includes amount that is less than 20 wt%.  Accordingly, it is not clear whether applicant intends to claim vinyl acetate content of greater than 20 w% or less than 20 wt% in claim 19.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 10,  and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to claim 7, this claim recites vinyl acetate content of between 4 and 50 wt%. This claim depends from claim 1, wherein claim 1 recites if EVA in the seal layer is between 25 and 50 wt%, the vinyl acetate content is greater than 20 wt% or if the EVA in the seal layer is between 50 and 80 wt%, the vinyl acetate content is less than 20 wt%.  As such, claim 7 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

As to claim 10, this claim recites the EVA content of between 50 and 80 wt% and the vinyl acetate content of greater than 20 wt%.  This claim depends from claim 1, wherein claim 1 recites that the vinyl acetate content is less than 20 wt% for EVA content of 50 and 80 wt%.  As such, claim 10 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

As to claim 19, this claim recites the amount of EVA in the seal layer of between 30 and 49 wt% and the vinyl acetate content of the EVA of between 15 and 35 wt%.  This claim depends from claim 1, wherein claim 1 recites that for EVA content of between 25 and 50 wt%, the vinyl acetate content is greater than 20 wt%.  As such, claim 19 limitation “the vinyl acetate content of the EVA of between 15 and 35 wt%” which include vinyl acetate content of less than 20 wt% fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7, and  9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernig et al. (US 20060110554 A1).

In the Office action (OA), claim recitations LLDPE and LDPE are interpreted as linear low-density polyethylene and low-density polyethylene, respectively. Further, claim 1 is examined based on the condition “If the EVA in the seal layer is between 50 and 80 wt%...then the vinyl acetate content of the EVA is < 20 wt.% based on the total weight of EVA.” 

As to claims 1, Bernig discloses a single layer or multilayer film made of at least one O2 barrier layer (abstract).  Further, Bernig discloses that the multilayer film further comprises 2 surface or outer layers, one of which is heat-sealable (0027).  As such, Bernig discloses a cover layer (one of the surface or outer layer) and a seal layer.  
As to claim 1 limitation of the seal layer comprises between 25 and 80 wt% of EVA and between 20 and 75 wt% of LLDPE, Bernig discloses that the heat-sealing layer is a mixture of 35-60 wt% of EVA (within claimed range of 25-80 wt% of EVA) and 40-65 wt% of LLDPE (within claimed range of 20-75 wt%) (0025). Further, Bernig discloses a heat-sealing layer containing 78 wt% of EVA and 20 wt% LLDPE (0057).

As to claim 1, Bernig does not explicitly suggest “If the EVA in the seal layer is between 50 and 80 wt%...then the vinyl acetate content of the EVA is < 20 wt.% based on the total weight of EVA.”.  However, Bernig as set forth previously discloses 35-60 wt% of EVA, which overlaps with the claimed range of 50 and 80 wt% such that a prima facie case of obviousness exists.  MPEP 2144.05 (I).  Further, Bernig discloses that preferably a content of vinyl acetate of at most 20 wt%, which is interpreted to suggest 20 wt% or lower.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the EVA content and corresponding vinyl acetate content as claimed and as rendered obvious by Bernig, motivated by the desire to form the heat-sealing layer of Bernig. 

As to claim 1 limitation “A multi-layer film for seal-peel application”, this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the multilayer film of Bernig as set forth previously renders obvious claimed multilayer film in terms of structure and composition, it meets the intended use of the claimed film (i.e. the film of Bernig can be used for seal-peel application). 

As to claim 2, Bernig discloses ethylene alpha-olefin copolymer which includes LLDPE (0025).  Bernig further teaches that the density of the copolymer should be in the range of from 0.915 to 0.93 g/cm3 (0025), which is within the claimed range of 0.850 g/cm3 to less than 0.945 g/cm3.  


As to claim 4, Bernig as set forth previously discloses that the heat-sealing layer including 40-65 wt% of LLDPE (0025). The claimed range of 51-70 wt% overlaps with the range disclosed by Bernig such that a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 5,  Bernig as set forth previously discloses that the heat-sealing layer contains 35-60 wt% of EVA (0025). The claimed range of 30 to 49 wt% overlaps with the range disclosed by Bernig such that a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 7, As to claim 7, Bernig discloses that the content of vinyl acetate is at most 20 wt% (0025), which is within the claimed range of 4 to 50 wt%. 

As to claim 9, Bernig discloses that the heat-sealing layer is a mixture of 35-60 wt% of EVA and 40-65 wt% of LLDPE (0025).

As to claim 10, this claim is previously addressed by the disclosure of Bernig as set forth previously with respect to claim 1. 

As to claim 11, Bernig discloses only one LLDPE (0025).

As to claim 12 limitation the seal layer is obtained by melt blending LLDPE and EVA at a temperature between 120 and 200°C, this limitation is a product by process limitation.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  MPEP 2113 (I)-(III).  It is submitted that no unobvious difference is seen between the claimed seal layer and the seal layer of Bernig as set forth previously in the OA.  Accordingly, the seal layer of Bernig anticipates or renders obvious claimed seal layer. 

As to claim 13, Bernig does not explicitly teach the property of peel strength on PET as claimed.  However, the multi-layer film of Bernig as set forth previously renders obvious claimed multilayer film.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the aforementioned property would intrinsically be present in the multilayer film of Bernig.  MPEP 2112.01 (I).

Claims 3, 6, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernig et al. (US 20060110554 A1) as applied to claim 1 above, and further in view of Prejean et al. (US 20100048796 A1).

As to claim 3, Bernig is silent as to disclosing melt flow index (MFI) of LLDPE. 

Prejean discloses thermoplastic polymer composition (0003) and a film formed of the composition (0035).  The thermoplastic polymer composition is a blend of at least one EVA copolymer and at least one LLDPE (0012).  Further, Prejean discloses that the LLDPE has a melt index of from about 0.1 g/10 min to 5 g/10 min, or more suitably 1 g/10 min (0023).  Prejean further discloses commercially available LLDPE having MFI of 1.0 e.g. Dowlex 2054 and EXCEED 1012 CA (0024). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the known and commercially available LLDPE as disclosed by Prejean having MFI as claimed and use it in the invention of Bernig, motivated by the desire to form heat seal layer of Bernig and selection of known material based on its suitability for its intended use supports prima facie case of obviousness.  MPEP 2144.07. 

As to claim 6, Bernig is silent as to disclosing MFI of EVA. 

Prejean discloses that EVA copolymers have melt index of from about 0.1 to 75 g/10 min (0016).  The claimed MFI range of EVA of 1-35 g/10 min overlaps or lies within the MFI range disclosed by Prejean such that a prima facie case of obviousness exists. MPEP 2144.05 (I).  Prejean further discloses commercially available EVA having MI of e.g. 6 g/10 min (0045). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the known and commercially available EVA as disclosed by Prejean having MFI as claimed and use it in the invention of Bernig, motivated by the desire to form heat seal layer of Bernig and selection of known material based on its suitability for its intended use supports prima facie case of obviousness.  MPEP 2144.07. 

As to claim 16 limitations of the density and amount of LLDPE, Bernig discloses that the heat-sealing layer contains 40-65 wt% of LLDPE (0025) and the density of LLDPE is in the range of from 0.915 to 0.93 g/cm3 (0025).  

As to claim 16 limitations of the amount of EVA and the vinyl acetate content of the EVA, Bernig discloses that the heat-sealing layer contains 35-60 wt% of EVA and the content of vinyl acetate is at most 20 wt% (0025).

As to claim 16, Bernig is silent as to disclosing MFI of LLDPE and MFI of EVA as claimed. 
Prejean discloses LLDPE having MFI of 0.1 g/10 min to 5 g/10 min (0023).  Given that the claimed LLDPE MFI range of 1 to 10 g/10 min overlaps or lies within the range disclosed by Prejean, a prima facie case of obviousness exists. MPEP 2144.05 (I).  Further, Prejean discloses EVA having MFI of from about 0.1 to about 75 g/10 min (0016).  Given that the claimed EVA MFI range of 2-20 g/10 min overlaps or lies within the range disclosed by Prejean, a prima facie case of obviousness exists. Further, Prejean discloses commercially available LLDPE having MFI e.g. of 1.0 (0024 disclosing DOWLEX 2054) and commercially available EVA having MFI e.g. of 6.0 (0020 disclosing ELVAX 260). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the known and commercially available EVA and LLDPE as disclosed by Prejean having MFI as claimed and use it in the invention of Bernig, motivated by the desire to form heat seal layer of Bernig and selection of known material based on its suitability for its intended use supports prima facie case of obviousness.  MPEP 2144.07. 

As to claim 18, Bernig discloses only one LLDPE (0025).

As to claim 19 limitation of the amount of LLDPE, Bernig discloses that the heat-sealing layer contains 40-65 wt% of LLDPE (0025).  Given that the claimed range of LLDPE of 51-70 wt% overlaps or lies within the range disclosed by Bernig, a prima facie case of obviousness exists.  MPEP 2144.05 (I). 
As to claim 19 limitation of the amount of EVA, Bernig discloses that the heat-sealing layer contains 35-60 wt% of EVA (0025). Given that the claimed range of EVA of 30-49 wt% overlaps or lies within the range disclosed by Bernig, a prima facie case of obviousness exists. 

As to claim 19 limitation of the vinyl acetate content of the EVA, Bernig discloses the content of vinyl acetate is at most 20 wt% (0025).

As to claim 19, Bernig is silent as to disclosing MFI of LLDPE and MFI of EVA.

Prejean discloses LLDPE having MFI of 0.1 g/10 min to 5 g/10 min (0023). Given that the claimed MFI range of LLDPE of 2.5-3.5 g/10 mi lies within the range disclosed by Bernig, a prima facie case of obviousness exists.  Further, Prejean discloses that EVA has MFI of from about 0.1 to about 75 g/10 min (0016).  Given that the claimed EVA MFI range of 2-3 g/10 min or 10-20 g/min overlaps or lies within the range disclosed by Prejean, a prima facie case of obviousness exists.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the EVA and LLDPE as disclosed by Prejean having MFI as claimed and use it in the invention of Bernig, motivated by the desire to form heat seal layer of Bernig and selection of known material based on its suitability for its intended use supports prima facie case of obviousness.  MPEP 2144.07. 
Bernig as modified by Prejean is silent as to disclosing the property of peel strength of the film on PET as claimed.  However, given that the Bernig as modified by Prejean as set forth previously renders obvious claimed film, absent any factual evidence on the record, it is reasonable to presume that the film of Bernig as modified by Prejean would intrinsically have the claimed peel strength on PET.  MPEP 2112.01 (I). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bernig et al. (US 20060110554 A1) in view of Prejean et al. (US 20100048796 A1).


Bernig discloses a single layer or multilayer film made of at least one O2 barrier layer (abstract).  Further, Bernig discloses that the multilayer film further comprises 2 surface or outer layers, one of which is heat-sealable (0027).  As such, Bernig discloses a cover layer (one of the surface or outer layer) and a seal layer.  

As to claim limitation of the seal layer comprises between 25 and 50 wt% of EVA and between 50 and 75 wt% of LLDPE, Bernig discloses that the heat-sealing layer is a mixture of 35-60 wt% of EVA and 40-65 wt% of LLDPE.  Given that the claimed ranges of EVA and LLDPE overlap or lies within the ranges of EVA and LLDPE disclosed by Bernig, a prima facie case of obviousness exists. MPEP 2144.05 (I). 

Bernig is silent as to disclosing the vinyl acetate content of the EVA is at least 35 wt% based on the total weight of the EVA. 

Prejean discloses thermoplastic polymer composition (0003) and a film formed of the composition (0035).  The thermoplastic polymer composition is a blend of at least one EVA copolymer and at least one LLDPE (0012).   Prejean further discloses that the practical applications of EVA copolymers are diverse and include hot melt and heat seal adhesives (0006).  

 Prejean discloses that the choice of EVA can vary depending on the degree of chemical resistance, elongation, flexibility, and other properties desired in the resulting thermoplastic.  According to Prejean, as the proportion of vinyl acetate comonomer in the copolymer increases, the elastomeric properties of the copolymer improve, as does the elongation; however, tackiness also increase (0015). Prejean further discloses that the suitable EVA copolymer for use in the invention contains from about 25 to about 35 wt% of vinyl acetate (0016).  The disclosure of “about 35 wt%” of vinyl acetate in Prejean is interpreted to suggest vinyl acetate content of 35 wt% or slightly greater than 35 wt%, which overlaps with the claimed vinyl acetate content of at least 35 wt% such that a prima facie case of obviousness exists. MPEP 2144.05 (I). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select vinyl acetate content of the EVA to be at least 35 wt% as claimed and as rendered obvious from Prejean, motivated by the desire to form seal layer having EVA copolymer that has improved elastomeric properties, elongation, and tackiness.  Absent any factual evidence regarding criticality of vinyl acetate concentration, adjustment of vinyl acetate content in EVA copolymer is known in the art for purpose of e.g. improving elastomeric properties, elongation, and tackiness of the EVA copolymer (0015 of Prejean). 

Response to Arguments
Applicant's arguments filed on April 15, 2022 have been fully considered.

Given that applicant has amended the claimed invention and the examiner has introduced a new ground of rejection in view of applicant’s amendment, applicant’s arguments are addressed to the extent applicable to the current rejections of record as set forth in the present OA. 

Applicant argues that Bernig discloses 35-60 wt% of EVA (claim 10), wherein the content of the vinyl acetate is at most 20 wt% (0025).  Applicant argues that Bernig fails to disclose or suggest interplay between the amount of EVA in the composition and the amount of vinyl acetate in the composition.  Accordingly, since every element of claim 1 is not disclosed or suggest by Bernig, claim 1 is non-obvious over Bernig.  Page 9 of the amendment. 

The examiner respectfully disagrees. Bernig discloses that the heat-sealing layer is a mixture of 35-60 wt% of EVA and 40-65 wt% of LLDPE (0025). It is submitted that 35-60 wt% of EVA as disclosed by Bernig is within claimed range of 25-80 wt% of EVA (claim 1). Bernig does not explicitly suggest “If the EVA in the seal layer is between 50 and 80 wt%...then the vinyl acetate content of the EVA is < 20 wt.% based on the total weight of EVA.”.  However, Bernig as set forth previously discloses 35-60 wt% of EVA, which overlaps with the claimed range of 50 and 80 wt% such that a prima facie case of obviousness exists.  MPEP 2144.05 (I).  Further, Bernig discloses that preferably a content of vinyl acetate of at most 20 wt%, which is interpreted to suggest 20 wt% or lower.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the EVA content and corresponding vinyl acetate content as claimed and as rendered obvious by Bernig, motivated by the desire to form the heat seal layer of Bernig.  The examiner further submits that applicant has not submitted any factual evidence showing the criticality of the amount of EVA vs the vinyl acetate content.  As such, applicant’s argument is not found persuasive. 

Applicant argues that one skilled in the art would not modify Bernig with the EVA of Prejean as they are directed towards two completely different teachings. According to applicant, Bernig is directed towards a heat-sealing layer comprising 40-65 wt% of EVA and 35-60 wt% LLDPE, where the amounts must always add up to 100 wt%. Bernig also discloses that the amount of vinyl acetate in their EVA is at most 20 wt%.  According to applicant, Prejean is instead directed to highly filled (40-80 wt% filler) thermoplastic compositions that include only 10-20 wt% of LLDPE and EVA copolymers having vinyl acetate content of more than 20 wt% of Bernig. Prejean then exemplifies compositions that do not even meet the claimed at least 25 wt% EVA.  

The examiner respectfully disagrees. First, it is submitted that while Bernig discloses vinyl acetate content of at most 20 wt% (0025), this disclosure of vinyl acetate content is not limiting (see Bernig at 0025 “copolymers of ethylene and vinyl acetate, preferably with a content of vinyl acetate of at most 20 wt%...”).  It is submitted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment.  MPEP 2112 (II). Second, Prejean discloses that the compositions of the invention can be used e.g. in laminated form (0040), which suggests a multilayer film.  Furthermore, Prejean discloses that EVA copolymers are useful in heat seal adhesives (0006).  Accordingly, applicant’s argument is not found persuasive. 

As to applicant’s argument against claim 10, it is submitted that claim 10 as set forth in the current OA is examined based on the interpretation that vinyl acetate content is less than 20 wt%. See 35 USC 112(b) rejection of claim 10. 






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
July 20, 2022